Citation Nr: 1829511	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  12-22 484	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative arthritis of the right elbow, status post fracture.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair.

3.  Entitlement to an initial rating in excess of 10 percent for status post left knee medial meniscus tear with surgical repair.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1985 to June 1989 and from September 1990 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted the Veteran's claims for service connection and assigned noncompensable evaluations for the disabilities on appeal, effective February 1, 2010.

The Veteran's claims were previously before the Board in December 2016.  The Board granted the Veteran initial, 10 percent ratings for degenerative arthritis of the right elbow, degenerative changes of the right knee, and status post left knee meniscus tear.  The Veteran's claims were otherwise remanded for additional development and due process considerations.

A February 2017 rating decision effectuated the Board's grant of 10 percent disability ratings for degenerative arthritis of the right elbow, degenerative changes of the right knee, and status post left knee meniscus tear, effective February 1, 2010.  In an October 2017 rating decision, the Veteran was granted an increased, 30 percent disability evaluation for degenerative arthritis of the right elbow, status-post fracture, also effective February 1, 2010.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A supplemental statement of the case on these issues was most recently issued in October 2017.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative arthritis of the right (dominant) elbow, status-post fracture, is productive of flexion limited to 60 degrees, with pain on motion.

2.  Degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair, is productive of painful and limited motion; remaining functional flexion is better than 45 degrees and extension is full.

3.  Status post left knee medial meniscus tear with surgical repair is productive of painful and limited motion; remaining functional flexion is better than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for degenerative arthritis of the right elbow, status-post fracture, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206 (2017).

2.  The criteria for a disability rating in excess of 10 percent for degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

3.  The criteria for a disability rating in excess of 10 percent for status post left knee medial meniscus tear with surgical repair have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary to substantiate their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate his initial claims of entitlement to service connection, as well as the downstream elements of his claims; the letters also explained the legal criteria for entitlement to such benefits.  The letters further informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to his claims for higher disability ratings.  Any resulting opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations also complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons expressed, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently rated for his degenerative arthritis of the right elbow and degenerative changes of the right knee pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5206 and 5003-5260, respectively.  See 38 C.F.R. § 4.20.

The Veteran's status-post left knee medial meniscus tear with surgical repair was initially rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his status-post left knee medial meniscus tear with surgical repair to reflect that the Veteran has been shown to have pain on motion without compensable limitation of motion.  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds that the more appropriate code for rating the Veteran's status-post left knee medial meniscus tear with surgical repair is 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, as the assigned 10 percent is based on painful motion per section 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right elbow, right knee, or left knee.

Degenerative Arthritis of the Right Elbow

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the October 2017 VA examination.  See 38 C.F.R. § 4.69 (2017).

The appropriate diagnostic codes for evaluating limitation of motion of the elbow joint are Diagnostic Codes 5206 and 5207, applicable to limitation of flexion and extension of the elbow, respectively.  Under Diagnostic Code 5206, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of flexion to 100 degrees.  Under Diagnostic Code 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a 20 percent disability evaluation, there must be limitation of forearm flexion to 90 degrees (Diagnostic Code 5206), or limitation of forearm extension to 75 degrees (Diagnostic Code 5207).  For a 30 percent disability evaluation, there must be limitation of forearm flexion to 70 degrees (Diagnostic Code 5206), or limitation of forearm extension to 90 degrees (Diagnostic Code 5207).  For the next higher, 40 percent disability evaluation, there must be limitation of forearm flexion to 55 degrees (Diagnostic Code 5206), or limitation of forearm extension to 100 degrees (Diagnostic Code 5207).  For the highest, 50 percent disability evaluation, there must be limitation of forearm flexion to 45 degrees (Diagnostic Code 5206), or limitation of forearm extension to 110 degrees (Diagnostic Code 5207).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207.

The Board finds that the Veteran's disability picture more nearly approximates the criteria for the current, 30 percent disability rating for degenerative arthritis of the right elbow, status-post fracture.  According to the August 2009 VA examination report, the Veteran had range of motion to 145 degrees flexion on the right, with full extension.  At the October 2017 VA examination, he had range of motion to 60 degrees flexion and extension was to 10 degrees.  The Veteran reports experiencing pain on motion with limitation of motion during flare-ups, and the Board finds that these reports are credible and consistent with the physical findings.  However, his functional impairment is represented by the currently assigned, 30 percent disability rating; the Veteran neither manifests nor describes limitation of motion more nearly approximating limitation of flexion to 55 degrees or extension to 100 degrees.  The fact that the Veteran has pain and weakness does not warrant a higher evaluation unless those symptoms actually limit motion or functional use; at both examinations, he retained functional motion of the right elbow and there was no evidence of ankylosis or muscle atrophy.  There was also no crepitus, and muscle strength testing was normal.  Similar findings were reported in the Veteran's VA treatment records.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 30 percent for degenerative arthritis of the right elbow, status-post fracture.

Degenerative Changes of the Right Knee and Status-Post Medial Meniscus Tear of the Left Knee

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  The Board acknowledges that VA treatment records show that the Veteran has a history of knee instability; however, VA treatment records do not reflect any objective manifestations of instability; physical examinations were repeatedly negative for instability.  Moreover, the August 2009, April 2014, and October 2017 VA examination reports reflect that the Veteran does not experience instability of either knee.  As such, a separate evaluation for instability pursuant to Diagnostic Code 5257 is not warranted for either knee in the present case.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair, most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal.  With regard to limitation of motion, the Veteran has not demonstrated that his right knee has compensable limitation of flexion or extension. The Board observes that the Veteran, at his August 2009 and October 2017 VA examinations, had flexion to 140 degrees and 85 degrees respectively.  He had full extension (0 degrees) in August 2009 and extension to 10 degrees in October 2017.  The Board acknowledges that the April 2014 VA examination report reflects that the Veteran had flexion to 20 degrees and extension to 5 degrees, but notes that this appears to be anomaly, as it is inconsistent with the range of motion shown in the Veteran's VA treatment records; in October 2015, the Veteran had range of motion to 135 degrees flexion and full extension.  A higher, 20 percent rating would require flexion of 45 degrees and extension of 15 degrees. In the absence of this level of limited motion, a higher rating based on limitation of motion is not warranted. 

In addition, the Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected status-post left knee medial meniscus tear with surgical repair most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal.  With regard to limitation of motion, the Veteran has not demonstrated that his left knee has compensable limitation of flexion or extension.  The Board observes that the Veteran, at his August 2009 and October 2017 VA examinations, had normal range of motion, to 140 degrees and 130 degrees, respectively.  With regard to extension, he had extension to 0 degrees at these examinations and to 5 degrees at his April 2014 VA examination.  A 20 percent rating would require flexion of 30 degrees and extension of 15 degrees.  In the absence of this level of limited motion, a higher rating based on limitation of motion is not warranted. 

Further, there is no evidence of ankylosis, recurrent effusion, or locking of either knee at any time during the rating period on appeal.  Thus, a higher rating based on Diagnostic Codes 5256, 5258, and 5259 is not warranted. 

Finally, with regard to functional loss, the Veteran's current evaluation contemplates pathology productive of painful motion.  The evaluation is consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260) or extension to 15 degrees (Diagnostic Code 5261).  The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, the Veteran retains functional flexion to better than 45 degrees.  The limitation due to pain is contemplated in the current evaluation that recognizes his painful motion.  Although the Veteran has pain, such pain does not functionally limit flexion to less than 45 degrees or functionally limit extension.  There is no indication that he has additional functional impairment, above and beyond the 10 percent level for the degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair or the status-post left knee medial meniscus tear with surgical repair, which would support a higher rating.  In this regard, the Board acknowledges that the VA examination reports reflect complaints of pain and weakness; however, there was no objective evidence of deformity or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for either knee.  As a result, the 10 percent rating, per knee, for degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair, and status-post left knee medial meniscus tear with surgical repair adequately compensates him for the extent of his pain during the applicable rating period.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for degenerative arthritis of the right elbow, status post fracture, is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative changes of the right knee, status post anterior cruciate ligament tear with surgical repair, is denied.

Entitlement to a disability evaluation in excess of 10 percent for status post left knee medial meniscus tear with surgical repair is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


